Title: To Alexander Hamilton from John Girard, 17 April 1797
From: Girard, John
To: Hamilton, Alexander


Philadelphia, April 17, 1797. “As I wish to have the Suit against Armstrong & Barnwall Brought to an end, I wrote to Capn Briggs at New London to be ready for this next court. I received: Last saturday his answer was that tho’, he was just from Sea, that he was forced to Sett off immediately for Jeremie.… Pray what and how Shall I do? It is indispensable for you to take the properest means So as to get said Capn or his new deposition for the Court in Jully, I cannot Loss such a Sum my ciricumstances dont allow me to make an abandon of it, But my generosity will make the greatest acknowlegement for your Troubles; and if a commission of 10 ⅌ Ct. is not Adequate with or to your time, I Shall add great deal more. The capital is 48 or 4900 Drs. but the damages & interests Brings that sum to above 8000 Drs.…”
